 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
      UNITED STATES OF AMERICA,
10
                                                       NO. CR19-035RAJ
                              Plaintiff,
11
                         v.                            ORDER GRANTING MOTION TO
12
                                                       SEAL UNITED STATES’
13                                                     SUPPLEMENTAL EXHIBIT LIST
      RHETT IRONS aka “Lucky,” “Luck,”
14
                              Defendant.
15
16
17         Having considered the United States’ Motion to Seal in the above-captioned case
18 and the reasons set forth therein, and finding good cause,
19         It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #143) is
20 GRANTED. The United States’ Supplemental Exhibit List shall be sealed and remain
21 sealed until further order of the Court.
22         DATED this 27th day of November, 2019.
23
24                                                  A
25                                                  The Honorable Richard A. Jones
26                                                  United States District Judge
27
28
     ORDER TO SEAL - 1                                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
